Citation Nr: 1713944	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. §  4 30 (Paragraph 30) for a period of convalescence following surgery of the fifth digit of the right foot conducted in September 2007.

2.  Entitlement to a temporary total disability rating under the provisions of, 38 C.F.R. § 4.30 (Paragraph 30) for a period of convalescence following surgery of the fifth digit of the left foot, conducted in October 2007.

3.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 (Paragraph 30) for a period of convalescence following surgery of the fifth digit of the left foot, conducted in June 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 2001 to February 2005.

This appeal to the Board of Veterans' Appeals (Board) is from November 2007 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Original jurisdiction in this case currently rests with the RO in Montgomery, Alabama RO.

The Veteran testified at a Board videoconference hearing in December 2012, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  

In May 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ).  The Board incorporates by reference the extensive procedural history in the Introduction section of the May 2013 Board remand.  

In February 2015, September 2015, and August 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).





FINDINGS OF FACT

1.  Following the September 2007 surgery of the fifth digit of the right foot, there has been no period of convalescence etiologically related to the Veteran's service-connected bilateral plantar fasciitis with right sesamoiditis that would warrant a temporary total evaluation under Paragraph 30. 

2.  Following the October 2007 surgery of the fifth digit of the left foot, there has been no period of convalescence etiologically related to the Veteran's service-connected bilateral plantar fasciitis with right sesamoiditis that would warrant a temporary total evaluation under Paragraph 30. 

3.  Following the June 2008 surgery of the fifth digit of the left foot, there has been no period of convalescence etiologically related to the Veteran's service-connected bilateral plantar fasciitis with right sesamoiditis that would warrant a temporary total evaluation under Paragraph 30. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of a temporary total rating for convalescence purposes under Paragraph 30, following September 2007 surgery of the fifth digit of the right foot has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).

2.  The criteria for assignment of a temporary total rating for convalescence purposes under Paragraph 30, following October 2007 surgery of the fifth digit of the left foot has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).

3.  The criteria for assignment of a temporary total rating for convalescence purposes under Paragraph 30, following June 2008 surgery of the fifth digit of the left foot has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private and VA treatment records have been obtained.  Additionally, the Veteran availed herself of the opportunity to testify, in December 2012, at a hearing before the Board.

The Board notes that this case was remanded in May 2013 primarily for the AOJ to obtain outstanding VA treatment records and to arrange for a VA medical opinion on whether the medical need for any one of the Veteran s toe surgeries was etiologically related to her service-connected bilateral plantar fascitis with right sesamoiditis.  Such medical records and medical opinion were obtained on remand,  In particular, a July 2013 medical opinion was initially provided by a VA compensation and pension physician, followed by several more medical opinions discussed below.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

As indicated above, a VA medical opinion was obtained in July 2013 (the report of which have been associated with the claims file), at the specific request of the Board, per the May 2013 Board remand.  The AOJ then arranged for the Veteran to undergo a VA examination in May 2014, and the examiner provided medical opinions on the issues on appeal in May and June 2014.  The Board determined that these opinions required clarification; therefore, the additional expert medical opinions were sought from Veterans Health Administration (VHA) specialists.  Specifically, additional medical opinions were obtained in May 2015, June 2016, and September 2016 regarding whether there was a relationship between any one of the Veteran's toe surgeries and her service-connected bilateral plantar fasciitis with sesamoiditis.  Overall, the Board concludes that the examination and medical opinion reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  38 C.F.R. § 4.2; See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examination or any of the medical opinions conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Legal Criteria, Factual Background, and Analysis

As background, the Veteran's only service-connected foot disability is bilateral plantar fasciitis with right sesamoiditis, and has been awarded staged ratings:  0 percent from March 1, 2005 (day after service separation) to March 29, 2007; 10 percent from March 30, 2007 to December 5, 2011; and 30 percent from December 6, 2011 to the present.  Relevant to this appeal, she has appealed for entitlement to temporary total evaluations (100 percent ratings) under 38 C.F.R. § 4.30 (Paragraph 30) for a period of convalescence following surgeries on the fifth digit of the right foot in September 2007; and on the fifth digit of the left foot in October 2007 and again in June 2008.  The record also reflects that she has been given the other following diagnoses for the feet, which are not service-connected:  bilateral pes planus, hammer toes, left foot arthritis, and bilateral adductovarus deformities of the fifth toes.  See May 2014 VA examination report.  

The Veteran testified at a hearing before the Board that she has had multiple surgeries for her feet and she feels that her surgeries for the little toes of both feet is related to her service-connected plantar fasciitis, and thus should be entitled to Paragraph 30 benefits.  See December 2012 Board hearing transcript, at 3. She admitted in her testimony that she did not have any problems during the course of her service with her toes.  Id., at 7.  Rather, the Veteran contends that her hammertoes problems, which required surgeries of the fifth digits of both feet, were related to the service-connected plantar fasciitis.  Id., at 8.  

Importantly, the record reflects that service connection for hammer toes was denied by a June 2014 rating decision.  The Veteran did not file a notice of disagreement with that decision or submit new and material evidence within one year of that decision; therefore, the June 2014 rating decision is final.  

In a January 2008 letter from a VA treating podiatric surgery resident, S.C., it was revealed that the Veteran was seen in the podiatry clinic for surgical consultation regarding painful 5th toes that rolled under her feet when she stepped down on the forefoot.  She then underwent right 5th toe surgery in September 2007 followed by a postoperative course of partial weightbearing to toleration with her foot immobilized in a postoperative shoe for 4 weeks; however, due to increased pain and intolerance to bear weight on the foot during this time, she was ordered to use crutches then transitioned to use of a cane for support during her ambulation.  The Veteran underwent left 5th toe surgery on October 22, 2007 followed by the same postoperative course as for the right 5th toe surgery.  As per typical non-complicated digital surgery, the Veteran completed 6 weeks of post-operative follow-up course and was then discharged.  The Veteran underwent additional left 5th to surgery in June 2008.

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Rating Schedule, when it is established that treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or, 3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1)-(3). 

It is undisputed that the Veteran underwent surgery on the right fifth toe in September 2007, and on the left fifth toe in October 2007 and in June 2008.  It is also undisputed that, at least with respect to her September and October 2007 surgeries, that her postoperative courses of treatment required immobilization of the foot and partial weight-bearing with use of crutches for ambulation.  See January 2008 letter from the Veteran's podiatric surgery resident, S.C.  The Board emphasizes that the very fact that she required continued immobilization of the foot with use of crutches to prevent regular weight bearing following her surgeries satisfies the second of the two main requirements as set out under 38 C.F.R. § 4.30, above, specifically, the circumstances listed under 38 C.F.R. § 4.30(a)(2).  

Accordingly the key question to be resolved in this case is not whether one of the circumstances outlined in 38 C.F.R. § 4.30(a)(1)-(3) is met, but rather, whether the medical need for any one of the Veteran's toe surgeries was etiologically related to her service-connected bilateral plantar fasciitis with right sesamoiditis.  In this case, there are conflicting medical opinions on that matter, as the claims file contains both negative and positive medical opinions.

First, in a July 2013 opinion, a VA examiner stated that had he consulted with one of the Veteran's podiatrists, and they both concluded that:  

[I]t is highly unlikely that plantar fasciitis, with or without sesamoiditis, would contribute to curly toe adductovarus deformity in the 5th digit; instead, this type of deformity is related to the basic structure of the foot.  The plantar fascia is in the midfoot and may contribute to increased pronation of the foot but does not change the gait mechanics in a way that affects the structure of the 5th digit.  Sesamoiditis involves the great toe, and- again, does not affect the structure of the 5th digit.  For these reasons, the [V]eteran's [service-connected] bilateral plantar fasciitis with right sesamoiditis did not contribute to her need to undergo surgery of the fifth toe of the right foot in September 2007, or of the 5th toe of the left toe in October 2007 and/or June 2008.

Given the July 2013 VA physician's review of the claims file, consideration of the Veteran's contentions, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

The Veteran was subsequently afforded a VA examination for foot conditions -in May 2014.  In listing the Veteran's foot diagnoses, the examiner noted that Veteran had bilateral adductovarus deformities of the fifth toes that required surgery and were "a residual of the bilateral foot condition which had its onset in service."  Upon review, however, the examiner did not provide any rationale for this conclusion.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the conflicting medical opinions, the AOJ sought a clarifying opinion.  In a June 2014 report, a VA examiner stated that the Veteran's adductovarus deformity resulted from a "congenital overactive plantar interosseous muscle of the affected toe and therefore is not service-connected.  The symptoms arising from the deformity, however, are service-connected."  The VA physician did not address the Veteran's surgeries or provide any rationale for this statement.  Id.

In February 2015, the Board attempted to resolve the conflicting opinions in this medically complex case by requesting an advisory medical opinion from the Veterans Health Administration (VHA).  

In May 2015, a VA Chief of Podiatry responded by opining the following, "There is not a 50 percent or greater probability that plantar fasciitis and sesamoiditis played a contributory role to the need for surgery of an adductovarus 5th digit deformity.  The [Veteran]'s non-service connected disabilities of the foot includ[e] pes planus, hammertoes, left foot arthritis, and bilateral adductovarus."  After reviewing the other medical opinions of record, the VA Chief of Podiatry also stated that she agreed with the opinion that the adductovarus was congenital and that the symptoms were not related to the plantar fasciitis or sesamoiditis.  However, she also stated that the symptoms "could . . . be related to such things as shoe gear or activities," and that "[t]his may or may not be related to service activities."  She further stated that "there [was] no direct relationship to a 5th digit becoming symptomatic because the patient had plantar fasciitis or sesamoiditis." 

The Board finds the above opinions in May 2014, June 2014 and May 2015 to be confusing because while they seem to indicate that the condition which led to the need for the Veteran's foot surgeries is a congenital one (i.e., the bilateral adductovarus deformities of the 5th digit), they also seem to suggest that the Veteran suffers from symptoms related to the congenital condition, which may be related to her service activities, but do not provide any further explanation for those opinions.  Notably, while congenital and developmental defects are not capable of being service-connected, congenital diseases may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  Furthermore, service connection may be granted for a disease or injury if it is superimposed on a congenital defect during service.  VAOPGCPREC 82-90; Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Due to the confusing nature of the May 2014 VA medical opinion, June 2014 VA medical opinion, and May 2015 VHA medical opinion, the Board sought further medical comment on all of the prior medical opinions of record.  

In turn, the June 2016 VHA podiatrist opined it was "less likely than not" that the service-connected bilateral plantar fasciitis with right sesamoiditis "contributed to [the Veteran's] need to undergo surgery of the 5th toe of either foot."  However, in providing this June 2016 VHA medical opinion, the medical expert commented only on the opinion by a July 2013 VA examiner, which was, to the effect, that the Veteran's service-connected bilateral plantar fasciitis with right sesamoiditis did not contribute to her need to undergo surgery of the fifth right and left toes.  The physician also stated that he had not found any other current foot disabilities listed in the Veterans Benefits Management System (VBMS), apart from the service-connected bilateral plantar fasciitis; whereas, several non-service connected foot disabilities have been diagnosed:  bilateral pes planus, hammer toes, left foot arthritis, and bilateral adductovarus deformities of the fifth toe.  See, e.g., May 2014 VA examination report.  Thus, the Board sought another expert medical opinion from the June 2016 VHA podiatrist for clarification purposes, and accordingly, this same physician provided an addendum medical opinion in September 2016.  

The September 2016 VHA podiatrist's addendum opinion (addendum to the June 2016 opinion) notably clarified that: 

"For each disability diagnosed other than the Veteran's service connected bilat[eral] plantar fasciitis with right sesamoiditis (i.e., bilat[eral] pes planus, hammer toes, left foot arthritis, and bilat[eral] adductovarus deformities 5th toe), it is as likely or not that such disability (or symptoms thereof) was caused by the Veteran's service because those disabilities are often more pronounced due to the rigors/required training of military service.  For each foot disability diagnosed it is as likely as not that the disability contributed to the Veteran's need to undergo surgery of the 5th toe bilat[eral] foot because 5th toe hammertoes can become symptomatic.  I agree with the July 2013 examiners opinion that fasciitis and sesamoiditis did not contribute to the need to undergo 5th digit surgery of either foot as neither condition alters 5th digit structure.  I do not agree with the May 2014 opinion that the bilateral adductovarus deformities of the toe had its origin the service.  It cannot be determined i[t] was because of service.  There is no evidence plantar fasciitis and sesamoiditis causes 5th digit deformity.  I cannot agree or disagree with the theory of congenital overactive plantar interosseous muscle causing 5th toe deformity; I am not familiar with this theory.  [The] May 2015 medial expert opinion regarding the 5th toe being a congenital deformity is possible but I cannot confirm or deny it." [formatted for emphasis].

For emphasis, the September 2016 medical opinion addendum, in conjunction with the June 2016 medical opinion, clearly suggests that the Veteran's toe surgeries were not for a service-connected disability, namely bilateral plantar fasciitis.  Even accepting the notion that the Veteran's other diagnosed feet conditions of bilateral pes planus, hammer toes, left foot arthritis, and bilateral adductovarus deformities 5th toe may be related to service, and the surgeries were for the other conditions, this does provide a regulatory basis for Paragraph 30 benefits.  Rather, Paragraph 30 benefits may only be established for a service-connected disability, and in this case, the only service-connected disability is plantar fasciitis.  Indeed, an express requirement for a temporary total evaluation under 38 C.F.R. § 4.30 is treatment of a service-connected disability.  

Overall, the probative medical opinion evidence against the claims outweighs the medical opinion evidence in support of the claims.  In fact, there are several negative probative medical opinions in June 2013, May 2015, June 2016 and September 2016 against the notion that plantar fasciitis with sesamoiditis played a contributory role to the need for the Veteran's surgeries, with discussion and articulation of the rationales, by medical experts in the field of podiatry.  In particular, the Board finds that the above medical opinion in September 2016 (in conjunction with the June 2016 medical opinion by the same physician), provides highly probative evidence against the possibility that any of the Veteran's toe surgeries were etiologically related to her service-connected bilateral plantar fasciitis with right sesamoiditis, given the physician's expertise in the field of podiatry, review of the claims file and discussion of the rationale of the opinion, especially including the opinion's thorough consideration of all foot disability diagnoses and all the pertinent medical opinions for and against the claim.  See Nieves-Rodriguez, 22 Vet. App. at 295.
In contrast, due to lack of supporting rationales, the Board concludes that the positive medical opinions by May and June 2014 VA examiners were inadequate for resolving the claims, and thereby accorded no probative value in support of the claims.  Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  Further, there is no means to establish the claims to the extent that any of the medical opinions attribute her surgeries to a presently non-service-connected disability (i.e., bilateral adductovarus deformities of the fifth toes), even if the onset was in service or possibly a congenital disease in nature or a superimposed injury or disease.  This is because, again, a prerequisite of entitlement to temporary total ratings for convalescence is the existence of an underlying service-connected disability.

The Board has also considered the Veteran's lay contentions in this appeal.  
The Board finds that, as a layman, the Veteran is not competent to self-diagnose or attribute her fifth digit toe surgeries as being related to another disability, namely her service-connected plantar fasciitis disability, as this is the type of assessment that requires specialized medical expertise and training.  She is also not competent to in turn attribute her plantar fasciitis as being caused or aggravated by still another non-service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

However, the Veteran's representative's October 2014 informal hearing presentation asserts that the Veteran herself has provided lay testimony (in the December 2012 Board hearing) that should be considered competent for the proposition of etiologically linking surgeries for her fifth digit toe injury to her service-connected foot disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Although the Board acknowledges that the Veteran was a combat medic in service, she has not shown she possesses the specific medical expertise in the field of podiatry, let alone podiatric surgery, that is required to offer a competent opinion on this specialized, complex medical issue.  Certain disabilities are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  The Board finds that the Veteran is not competent to self-diagnose her foot disabilities, particularly with regards to identifying the nature and etiology of multiple foot disabilities and surgical treatments.  Indeed, the issue is complex enough to have required several expert medical opinions on the subject by several physicians who are expert in the field of podiatry.  

The Board concludes that the evidence does not support the claims for Paragraph 30 benefits.  As such, these issues are denied.  


ORDER

A temporary total rating under the provisions of 38 C.F.R. § 4.30, based on the need for convalescence following surgery of the fifth digit of the right foot conducted in September 2007, is denied.

A temporary total rating under the provisions of 38 C.F.R. § 4.30, based on the need for convalescence following surgery of the fifth digit of the left foot conducted in October 2007, is denied.

A temporary total rating under the provisions of 38 C.F.R. § 4.30, based on the need for convalescence following surgery of the fifth digit of the left foot conducted in June 2008, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


